         Case 4:16-cr-40025-TSH Document 312 Filed 04/22/19 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    )
                                                     )      Docket No. 16-CR-40025-TSH
(2)    CARLOS JIMENEZ                                )
                                                     )
                      Defendant.                     )


                     GOVERNMENT’S SENTENCING MEMORANDUM

       The United States of America, by its attorneys Andrew E. Lelling, United States Attorney

for the District of Massachusetts, and Assistant United States Attorneys Michelle L. Dineen

Jerrett and William F. Abely, hereby submits this sentencing memorandum respecting the

Defendant Carlos Jimenez (the “Defendant” or “Jimenez”).

       In the Final Pre-sentence Report (“PSR”), the Probation Office (“Probation”) determined

that Based upon these calculations, the Defendant’s advisory guideline range is 78 to 97 months

imprisonment. The Government recommends that the Court sentence the Defendant to a term of

incarceration of 78 months imprisonment, the low-end of the guidelines, to be followed by 4

years of supervised release.

                                      I. BACKGROUND

       The Court is well aware of the facts of this case from both the lengthy evidentiary hearing

on Defendant’s Motion to Suppress and the lengthy trial in this matter. In short, Defendant,

along with his co-defendant, Ivan Cruz-Rivera, delivered ½ kilogram of heroin on October 4,

2013 to an individual (the “Target”) who was then under investigation by the Drug Enforcement

Administration (“DEA”). The DEA investigation had been on-going for a number of months,


 
                                                1 

 
         Case 4:16-cr-40025-TSH Document 312 Filed 04/22/19 Page 2 of 9



and on October 4, 2013, DEA was conducting surveillance and attempting to conduct a

controlled purchase of 125 grams of heroin utilizing a Confidential Source (“CS”). When the CS

arrived at the Target’s auto body garage on Union Street in Leominster, MA, the Target told the

CS that the heroin was on the way and instructed the CS that he could return later to make the

purchase.

       Within minutes of the CS leaving, agents observed a Gray Lexus bearing NJ Registration

D17CLD pull into the auto body garage driveway as the Target was observed outside waving the

vehicle into the location. The vehicle remained for just under two hours, and then departed;

surveillance followed the vehicle. During a subsequent motor vehicle stop of the Lexus, a

Massachusetts State Police Trooper identified the driver as Jimenez and the passenger as Cruz-

Rivera. The occupants gave inconsistent answers as to where they had been coming from, and

after a lengthy evidentiary hearing on the matter, the Court determined that law enforcement had

probable cause to search the vehicle. During the search, a backpack containing $44,000 in U.S.

currency, divided into 12 bundles, was recovered, and a certified narcotics-detecting canine

positively alerted to the currency.

       Within approximately 45 minutes of the Lexus departing the Leominster garage, the

Target sold 125 grams of heroin to the CS. A few months later, the Target was charged with

narcotics offenses relating to the on-going DEA investigation, and began cooperating with law

enforcement, providing information relating to Cruz-Rivera and Jimenez.

                                       II. ARGUMENT

       In determining a defendant’s sentence, the court must consider the Sentencing Guidelines

and determine the advisory sentencing guideline range which, once calculated, establishes the


 
                                                2 

 
         Case 4:16-cr-40025-TSH Document 312 Filed 04/22/19 Page 3 of 9



court’s “starting point” or “initial benchmark.” See Gall v. United States, 128 S. Ct. 586, 596

(2007). Next, the court should consider the various factors set forth in 18 U.S.C. ' 3553(a).

Only after consideration of those factors should the court reach its ultimate determination. See

United States v. Martin, 520 F.3d 87, 91 (1st Cir. 2008). In weighing the ' 3553(a) factors, the

First Circuit has emphasized that an individualized determination is, at all times, the touchstone:

while a deviation from the guidelines may be warranted in certain instances; in other instances, it

will not be.

        A.      Abuse of Position of Trust Enhancement Applies

        Without submitting any supporting case law, the defendant has filed an objection to the

2-point enhancement for abuse of position of trust pursuant to USSG §3B1.3 claiming both that

there was no abuse of his position and that any abuse was not significant enough to warrant the

enhancement. Neither argument is persuasive.

        In determining whether the abuse of position of trust enhancement applies, this Court

should consider (1) Trooper DiCresenzo’s trial testimony on the issue, (2) Trooper

DiCrescenzo’s testimony during the motion to suppress hearing, and (3) the Target’s testimony

at trial. At trial, the Target testified he first learned about the fact that Cruz-Rivera, his source of

heroin supply since 2012, was bringing along a friend of his who was a New Jersey firefighter

(later identified as Defendant) to deliver the anticipated ½ kilo of heroin on October 4, 2013.

Cruz-Rivera further told the Target that his firefighter friend occasionally made these drug

delivery trips with Cruz-Rivera because he was less likely to be hassled by the police if they

were pulled over. Indeed, even when the Target first met Defendant on October 4, 2013 at the

Union Street garage in Leominster, Defendant told the Target that he was a firefighter and


 
                                                   3 

 
                  Case 4:16-cr-40025-TSH Document 312 Filed 04/22/19 Page 4 of 9



bragged about making these types of trips with Cruz-Rivera because he was less likely to get in

trouble with the police if they were stopped.

              During both the hearing on the defendants’ motions to suppress and at trial, Trooper

DiCrescenzo testified about the stop of the Lexus on October 4, 2013 that was being driven by

Defendant and in which Cruz-Rivera was a passenger. At the suppression hearing, Trooper

DiCrescenzo testified that after asking Defendant for his license and registration upon being

pulled over, Defendant produced his license and produced or made visible a firefighter badge.

Trooper DiCrescenzo testified during the suppression hearing that Defendant had retrieved the

firefighter badge from his wallet and it was in his hand or Defendant made it very conspicuous to

the trooper. Over defense counsel’s objection, Trooper DiCrescenzo also testified during the

hearing on the motion to suppress that in his experience, individuals will often use official

documentation or even identification as a way to have the law enforcement officer let their guard

down during an investigation. At trial, undersigned counsel recalls that Trooper DiCrescenzo

testified that Defendant did not verbally state that he was a firefighter but that he made his

firefighter badge visible to the trooper when he retrieved his license from his wallet.1

              Defense counsel’s suggestion that there was no use at all of his firefighter credentials is

contrary to Trooper DiCrescenzo’s testimony both at the suppression hearing and at trial.



                                                            
 Trooper DiCrescenzo’s testimony also was that Defendant’s hands were visibly shaking as he
1 

retrieved his license and firefighter credentials, and that his behavior well-exceeded the normal
level of nervousness exhibited by individuals pulled over for minor traffic offenses. Defendant
also began providing false information to the trooper about where he and his passenger, Cruz-
Rivera, had been coming from, and denying that they made any stops during their trip that day
besides Lawrence (when the trooper knew from another MSP trooper that the defendants had
been in Leominster for approximately 2 hours prior to being followed from that location to
Sturbridge where the vehicle was pulled over). 
 
                                                               4 

 
         Case 4:16-cr-40025-TSH Document 312 Filed 04/22/19 Page 5 of 9



Indeed, Defendant’s conspicuous display of his firefighter credentials was significant enough for

the trooper to have observed them. To suggest that there was no use of these credentials is

contrary to the testimony and to common sense.

       Defendant next asserts that he did not use his firefighter credentials enough to warrant an

enhancement for abuse of position of trust, suggesting that because Jimenez’s use of his

credentials did not result in him being permitted to leave without further inquiry, that his

unsuccessful use of the credentials was not significant enough. This argument is contrary to

established case law.

       In United States v. Foreman, 926 F.2d 792 (9th Cir. 1990), the court upheld the

applicability of an abuse of position of trust enhancement for a police officer who showed her

police badge and identified herself as a police officer in response to a stop by airport police who

had been suspicious about her behavior. Noting that her attempt at concealing her drug activity

through the use of her badge was unsuccessful, the court nevertheless concluded that the

enhancement should apply. Id. At 796-97. The enhancement has even been applied to

individuals who formerly occupied a position of trust. See United States v. Innamorati, 996 F.2d

456, 490 (1st Cir. 1993) (upholding application of USSG § 3B1.3 for former police officer with

the Massachusetts Registry of Motor Vehicles who utilized his position of trust to improperly

access license plate information through registry computer system). Here, Defendant is a

firefighter rather than a police officer, but that should in no way minimize his attempt to use his

position of trust to conceal his offense. See United States v. Lamb, 6 F.3d 415, 419 (7th Cir.

1993) (noting that “it would be contrary to logic and common sense to hold that just because a

person has a ‘low-level’ job, he cannot be considered to occupy a position of trust. For example,


 
                                                 5 

 
         Case 4:16-cr-40025-TSH Document 312 Filed 04/22/19 Page 6 of 9



one must agree that police patrolmen, firemen, probation officers, and game wardens, although

they may be at the lower end of their respective departmental organizational charts, occupy

positions of trust. Regardless of where any of these governmental officers fit into their

departmental organizations, they are without a doubt in positions of trust and if they use that

position of trust to facilitate or conceal a crime they should receive the two level sentence-

enhancement.”)

       B.      Minimum Mandatory Sentence Applies

       Defendant also argues that, despite the jury’s verdict to the contrary on Count 2, the

Court should not conclude that the offense here involved 100 grams or more of heroin, and

attribute that amount for purposes of applying the minimum mandatory 60-month sentence or for

calculating the guidelines for Jimenez. Essentially, Defendant argues that because the jury did

not find that 100 grams or more of heroin was reasonably foreseeable and attributable to

Defendant in the conspiracy count (Count 1), the Court should entirely disregard the jury’s

finding on Count 2 that “the quantity of heroin that the Defendant, CARLOS JIMENEZ,

possessed with intent to distribute or distributed [was] 100 grams or more of a mixture or

substance containing a detectable amount of heroin.” Defendant asserts that his knowledge of

the quantity of heroin is required to impose a statutory minimum mandatory sentence and cites

United States v. Pizarro, 772 F.3d 284, 294 (1st Cir. 2014) for support.

       Defendant argues that because the jury found for Count 1 (the conspiracy count) that 100

grams or more of heroin was not reasonably foreseeable and attributable to him, it somehow

draws into question the jury’s finding for Count 2 (the possession with intent to distribute /

distribution count) that the quantity of heroin Jimenez possessed was 100 grams or more. To the


 
                                                  6 

 
                  Case 4:16-cr-40025-TSH Document 312 Filed 04/22/19 Page 7 of 9



extent Jimenez argues that there are inconsistent verdicts, case law is clear that “[c]onsistency in

the verdict is not necessary. Each count in an indictment is regarded as if it was a separate

indictment. . . . If separate indictments had been presented against the defendant for possession

and for maintenance of a nuisance, and had been separately tried, the same evidence being

offered in support of each, an acquittal on one could not be pleaded as res judicata of the other.

Where the offenses are separately charged in the counts of a single indictment the same rule must

hold.” Dunn v. United States, 284 U.S. 390, 393 (1932).

              Despite Jimenez’s assertions to the contrary, a jury is required only to find that the

offense involved a particular quantity of heroin in order to increase the minimum mandatory

penalty that applies. Alleyne v United States, 570 U.S. ___, 133 S.Ct. 2151 (2013) did not

change the mens rea requirements that the government must prove at trial. The government

agrees that Alleyne requires that any fact which increases the mandatory minimum must be

determined by a jury, and that is precisely what occurred here. What Defendant tries to argue is

that the government must prove that the defendant knew the particular quantity of drug involved,

and that is simply not the law.2

                                                            
  Similarly, the government is not required to prove that a defendant knew any more than he was
2  

trafficking in a controlled substance, and need not prove the defendant’s knowledge of a
particular substance. See United States v. Barbosa, 271 F.3d 438, 458 (3d Cir. 2001). In
Barbosa, decided post-Apprendi, the court noted that section 841 of the Controlled Substances
Act “affords no support for a requirement that the Government must prove more than the
defendant's knowledge that he was trafficking in a controlled substance.” Citing United States v.
Lewis, 113 F.3d 487, 491 (3d Cir.1997), the court noted that “[w]hile Congress could have
enacted separate statutes criminalizing the distribution of particular controlled substances, it did
not do so. Instead, it characterized the determination of the identity and the weight of the
controlled substance as penalty factors in section 841(b). We must honor that approach.”



 
                                                               7 

 
                  Case 4:16-cr-40025-TSH Document 312 Filed 04/22/19 Page 8 of 9



              The First Circuit Pattern Jury Instructions address the issue of drug weight as follows:

              Under Alleyne and Apprendi, the jury must find the mandatory-minimum and
              statutory-maximum triggering elements by proof beyond a reasonable doubt.
              United States v. Rivera-Ruperto, 2017 WL 128003, at *18-19 (1st Cir. Jan. 13,
              2017); United States v. Pizarro, 772 F.3d 284, 293 (1st Cir. 2014); United States
              v. Paz-Alvarez, 799 F.3d 12, 22-23 (1st Cir. 2015) (preferable to discuss drug
              quantity alongside other elements of the crime or reiterate the reasonable doubt
              standard if instructing on drug quantity only when explaining the verdict form).
              The First Circuit has instructed that “Alleyne did not hold that a trial court must
              identify weight as an element of an offense in instructing the jury. Alleyne simply
              holds that, where weight increases the statutory minimum, it is an element and
              thus must be proven beyond a reasonable doubt.” United States v. Amaro-
              Santiago, 824 F.3d 154, 167 (1st Cir. 2016) (citing Alleyne, 133 S. Ct. at 2155).
              Here, the issue of drug weight or quantity was submitted to jury for both Counts 1 and 2,

and the jury made their findings on each count beyond a reasonable doubt. While the jury did

not find that 100 grams or more was attributable and reasonably foreseeable to Jimenez with

respect to the conspiracy count, it did conclude that the quantity of heroin that Jimenez possessed

with intent to distribute or distributed was 100 grams or more of heroin.

              To adopt Defendant’s argument would be to inappropriately and improperly ignore the

jury’s verdict on this issue. The jury was required to find beyond a reasonable doubt that



                                                            
         The Barbosa court went on to explain: “We believe that the structure of the drug statutes
and the policies behind them show that the Government's mens rea burden has not changed with
the advent of Apprendi. Under Apprendi, drug identity may now be a separately delineated
element of the offense, but that conclusion alone does not lead to the inevitable result that the
Government must prove the defendant's knowledge of that fact. . . . Moreover, we see no reason,
consistent with Congress' overall intent in promulgating the drug laws, to extend the mens rea
requirement to the precise controlled substance at issue, even in the face of having concluded
that it may be an element of the crime. Barbosa's awareness that he was trafficking in what he
believed was a controlled substance, albeit a different type for which he was arrested, is all that
is required to satisfy the mens rea portion of the substantive offense.” Barbosa, 271 F.3d at 458.

 
 
                                                               8 

 
         Case 4:16-cr-40025-TSH Document 312 Filed 04/22/19 Page 9 of 9



Jimenez knowingly and intentionally possessed with intent to distribute or distributed a heroin

and that the offense involved more than 100 grams of heroin. That is precisely what the jury

found. Alleyne requires no more than the issue of quantity be submitted to the jury, and because

of the jury’s verdict, 21 U.S.C. § 841(b)(1)(B) applies in this case.

                                       III. CONCLUSION

       The government submits that a sentence of 78 months, the low-end of the guidelines, is

appropriate in this case after taking into consideration all of the factors set forth under 18 U.S.C.

' 3553(a).


                                                       Respectfully submitted,

                                                       ANDREW E. LELLING
                                                       United States Attorney

                                               By:     /s/ Michelle L. Dineen Jerrett
                                                       MICHELLE L. DINEEN JERRETT
                                                       WILLIAM F. ABELY
                                                       Assistant United States Attorneys
                                                       United States Attorney’s Office
                                                       595 Main Street
                                                       Worcester, Massachusetts 01608
                                                       michelle.dineen.jerrett@usdoj.gov

Dated: April 22, 2019



                                  CERTIFICATE OF SERVICE

       This is to certify that I have served counsel of record for the Defendant a copy of the
foregoing document by ECF.

                                       /s/ Michelle L. Dineen Jerrett
                                       MICHELLE L. DINEEN JERRETT
                                       Assistant U.S. Attorney
Dated: April 22, 2019

 
                                                  9 

 
